Title: From Benjamin Franklin to Timothy Folger, 29 September 1769
From: Franklin, Benjamin
To: Folger, Timothy


Loving Kinsman,
London, Sept. 29. 1769
Since my Return from abroad, where I spent part of the Summer, I have received your Favours of June 10 and July 26. The Treasury Board is still under Adjournment, the Lords and Secretaries chiefly in the Country; but as soon as they meet again, you may depend on my making the Application you desire.

I shall enquire concerning the Affair of your two Townships settled under Massachusetts Grants, and let you know my Sentiments as soon as I can get proper Information. I should imagine that whatever may be determin’d here of the Massachusetts Rights to the Jurisdiction, the private Property of Settlers must remain secure. In general I have no great Opinion of Applications to be made here in such Cases. It is so much the Practice to draw Matters into Length, put the Parties to immense Charge, and tire them out with Delays, that I would never come from America hither with any Affair I could possibly settle there.
Mrs. Stevenson sends her Love, and thanks you for remembring her. She is vex’d to hear that the Box of Spermaceti Candles is seiz’d; and says, if ever she sees you again, she will put you in a way of making Reprisals. You know she is a Smuggler upon Principle; and she does not consider how averse you are to every thing of the kind. I thank you for your kind Intention. Your Son grows a fine Youth; he is so obliging as to be with us a little when he has Holidays; and Temple is not the only one of the Family that is fond of his Company.
It gives me great Pleasure to hear that our People are steady in their Resolutions of Non Importation, and in the Promoting of Industry among themselves. They will soon be sensible of the Benefit of such Conduct, tho’ the Acts should never be repeal’d to their full Satisfaction. For their Earth and their Sea, the true Sources of Wealth and Plenty, will go on producing; and if they receive the annual Increase, and do not waste it as heretofore in the Gewgaws of this Country, but employ their spare time in manufacturing Necessaries for themselves, they must soon be out of debt, they must soon be easy and comfortable in their circumstances, and even wealthy. I have been told, that in some of our County Courts heretofore, there were every quarter several hundred actions of debt, in which the people were sued by Shopkeepers for money due for British goods (as they are called, but in fact evils). What a loss of time this must occasion to the people, besides the expense. And how can Freeman bear the thought of subjecting themselves to the hazard of being deprived of their personal liberty at the caprice of every petty trader, for the paltry vanity of tricking out himself and family in the flimsy manufactures of Britain, when they might by their own industry and ingenuity, appear in good substantial honourable homespun! Could our folks but see what numbers of Merchants, and even Shopkeepers here, make great estates by American folly; how many shops of A, B, C and Co. with wares for exportation to the Colonies, maintain, each shop three or four partners and their families, every one with his country-house and equipage, where they live like Princes on the sweat of our brows; pretending indeed, sometimes, to wish well to our Privileges, but on the present important occasion few of them affording us any assistance: I am persuaded that indignation would supply our want of prudence, we should disdain the thraldom we have so long been held in by this mischievous commerce, reject it for ever, and seek our resources where God and Nature have placed them WITHIN OUR SELVES.
Your Merchants, on the other hand, have shown a noble disinterestedness and love to their country, unexampled among Traders in any other age or nation, and which does them infinite honour all over Europe. The corrupted part indeed of this people here can scarce believe such virtue possible. But perseverance will convince them, that there is still in the world such a thing as public spirit. I hope that, if the oppressive Acts are not repealed this winter, your Stocks, that us’d to be employed in the British Trade, will be turned to the employment of Manufactures among yourselves: For notwithstanding the former general opinion that manufactures were impracticable in America, on account of the dearness of labour, experience shows, in the success of the manufactures of paper and stockings in Pennsylvania, and of womens shoes at Lynn in your province, that labour is only dear from the want of CONSTANT employment; (he who is often out of work requiring necessarily as much for the time he does work, as will maintain him when he does not work:) and that where we do not interrupt that employment by importations, the cheapness of our provisions gives us such advantage over the Manufacturers in Britain, that (especially in bulky goods, whose freight would be considerable) we may always UNDERWORK THEM.
